Case 3:21-cv-00414-MMH-MCR Document 37 Filed 06/30/21 Page 1 of 1 PageID 357




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

AMY DONOFRIO,

      Plaintiff,

v.                                              Case No. 3:21-cv-414-MMH-MCR

DUVAL COUNTY PUBLIC
SCHOOLS and SCOTT
SCHNEIDER, individually,

      Defendants.
                                     /


JUDGE:               Monte C. Richardson     COUNSEL      CATHLEEN SCOTT
                    U.S. Magistrate Judge    FOR          BACARDI L. JACKSON
DEPUTY CLERK:            Sharon Spaulding    PLAINTIFF:   Evian White De Leon

COURT                              Digital   COUNSEL      STEPHEN D. BUSEY
REPORTER                                     FOR          JOHN R. THOMAS
DATE/TIME                    June 30, 2021   DEFENDANT:
                       10:01 AM – 5:53 PM                 HENRY M. COXE, III
                    7 HOURS 52 MINUTES                    VALEEN M. ARENA


                             CLERK’S MINUTES

PROCEEDINGS:             Settlement Conference

Opening statement by counsel for Plaintiff.

Opening statement by counsel for Defendants.

Parties separated to confer with Judge Richardson.

Impasse declared.
